IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals

                             ___________________
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 25, 2016
                                No. 16-60294
                             ___________________                 Lyle W. Cayce
                                                                      Clerk
MAYRA AIDE HOLGUIN-MENDOZA, also known as Mayra Ayde Holguin-
Mendoza,

            Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

            Respondent

                           _______________________

                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                           _______________________

Before DENNIS, HAYNES, and GRAVES, Circuit Judges.

PER CURIAM:

      The respondent asks us to dismiss the petition of Mayra Holguin-
Mendoza for lack of jurisdiction. Specifically, the respondent asserts that the
decision of the Board of Immigration Appeals (BIA) is not a final reviewable
order, and, alternatively, that the petition should be dismissed for prudential
reasons. We disagree.
      This court has not yet decided the issue of the finality of a BIA decision
which resolves the merits of an appeal but remands for further proceedings
only as to voluntary departure. However, as the respondent acknowledges,
several other circuits have concluded that such a decision is a final order of
removal for purposes of judicial review. See Batubara v. Holder, 733 F.3d 1040,
1041-42 (10th Cir. 2013); Almutairi v. Holder, 722 F.3d 996 (7th Cir. 2013);
Rodas-Leon v. Att’y Gen. of the U.S., 475 F. App’x 430, 431 (3d Cir. 2012); Li v.
Holder, 666 F.3d 147, 148-49 (4th Cir. 2011); Giraldo v. Holder, 654 F.3d 609,
614 (6th Cir. 2011); Pinto v. Holder, 648 F.3d 976, 986 (9th Cir. 2011); Alibasic
v. Mukasey, 547 F.3d 78, 82-84 (2d Cir. 2008). Further, in Hakim v. Holder,
the First Circuit assumed that such a decision was a final order of removal,
but declined jurisdiction for prudential reasons. Hakim, 611 F.3d 73, 78-79
(1st Cir. 2010). We find these cases to be persuasive authority and likewise
conclude that a BIA decision which resolves the merits of an appeal but
remands for further proceedings as to voluntary departure is a final order of
removal for purposes of judicial review. We further conclude that the question
of whether Hoguin-Mendoza has a colorable due process claim is sufficient to
allow her petition for review to go forward.
      IT IS ORDERED that respondent’s opposed motion to dismiss the
petition for review for lack of jurisdiction is DENIED.